Title: Meeting Minutes of University of Virginia Board of Visitors, 3–7 Apr. 1826, 3 April 1826
From: Jefferson, Thomas
To: 

At a meeting of the Visitors of the University of Virginia held at the said University on Monday the 3d and Tuesday the 4th of April 1826. at which were present Thomas Jefferson, Joseph C. Cabell, John H. Cocke, Chapman Johnson and James Madison the following proceedings  were had. 86. There shall be established in the University a Dispensary which shall be attached to the Medical school, and shall be under the sole direction and government of the Professor of Medecine who shall attend personally at the Anatomical theatre, or such other places as he shall notify, from half after one to two oclock, on every Tuesday, Thursday and Saturday, for the purpose of dispensing medical advice, vaccination, and aid in Surgical cases of ordinary occurrence, to applicants needing them.All poor, free persons, disordered in body, topically or generally, & applying for advice, shall recieve it gratis; all others, bond or free, shall shall recieve it on payment of half a Dollar at each attendance, for the use of the institution, and all persons shall be vaccinated gratis, and the Students particularly shall be encoraged to be so, as a protection to the institution against the malady of the small pox.The Students of the Medical school shall be permitted to attend with the Professor, to examine the patients by the pulse, and other indications of disease, to ask of them such questions as the Professor shall think pertinent, and shall permit, and to acquire practical knolege of the processes of Pharmacy by taking a part in the preparation of medecines.The monies so recieved shall be applied to the providing & keeping up a proper and sufficient stock of medecines and salves, to the procuring Surgical instruments for ordinary operations, and to defraying other expences necessary for the institution. for the first stock of medecines, and for necessary instruments, money shall be advanced from the funds of the University to be reimbursed from the reciepts of the Dispensary.Notice of this enactment shall be inserted in the 1st Central gazette of every month till discontinued by order of the Executive Committee, for the purpose of keeping under constant notice, all those who may wish to avail themselves of the benefits of the Institution. passed April 4. 1826. 87. In order that the several schools may participate equally of the conveniences and inconveniences of early and late hours, on and after the 1st day of July next (and without any change in their respective days of duty) there shall be an advance of two hours in the times of the day for opening and closing the three earlier schools of the day, and that now latest shall take the earliest hours of it’s day, which shall continue until the 1st of February following, when there shall again be a similar advance and change of two hours. and like changes shall continue to be made, on the same days in every year after. passed April 4. 1826.88. The 43d enactment of the Rector and Visitors shall be amended by striking therefrom the following words in the 2d line thereof, viz ‘within the precincts’ and hereafter shall be interpreted and executed as if these words were not therein. Resolved that there  be established the office of President of the University with a salary of 1500. Dollars per annum to be paid out of the annuity of the University, in the manner in which the salaries of the Professors are paid. The President shall be the chief executive officer of the University, and as such, charged with a general superintendance of the execution of  all laws made for it’s government.The Proctor and all subordinate agents shall be subject to his controul and direction in the execution of their respective duties.He shall convene the Faculty whenever he may think the interests of the institution require it, and whenever else any two Professors shall request it.He shall preside at all the meetings of the Faculty, when present, and having a vote as professor, he shall have a casting vote as president, when the votes of the Professors, pro and con, are equally divided.On his absence from the meetings of the Faculty a chairman pro tempore shall be appointed. in the absence of the President from the University, and in case of his disability by sickness, or otherwise, the Faculty may be convened and may act as at present.When the President shall believe that a Student has committed any offence requiring trial before the Faculty, he shall have power to suspend such student, and in case of emergency, forbid him access within the precincts, till a board can be covened for his trial, provided that no such suspension or restraint shall be for a longer time than two weeks, if a board can be convened within that time. any student violating the order of the President made pursuant to the authority hereby vested in him, shall be deemed guilty of contumacy, and punished accordingly.Resolved that William Wirt, at present Attorney General of the United States, be appointed President of the University and Professor of Law; and that if he decline the appointment, the resolution establishing the office of President be null and void.If the appointment hereby made shall be  accepted, the Professor will be expected to enter on the duties of his office as soon as his convenience will allow not later however than the commencement of the next session.From the enactments establishing the office of President, the  Rector dissented. his dissent is ordered to be entered in the Journal, and is in  the words following.The subscriber, Rector of the University, fully and expressly concurring in the appointment of William Wirt to be Professor of the school of Law, dissents from, and protests against so much of these enactments as go to the establishment of the office of President of the University, for these reasons.1. Because the Law establishing the University, delineating the organisation of the authorities by which it should be directed and governed, and placing at it’s head a board of Rector and Visitors, has enumerated with great precision, the special powers it meant to give to that board, in which enumeration is not to be found that of creating a President, making him a member of the Faculty of Professors, and with controuling  powers over that Faculty: and it is not conceivable that, while descending, in their enumeration, to give specifically the power of appointing officers of the minutest grade, they should have omitted to name him of the highest, who was to govern and preside over to whole. if this is not among the enumerated powers, it is believed it cannot be legitimately inferred, by construction, from the words giving a general authority to do all things expedient for promoting the purposes of the Institution; for, so construed, it would render nugatory the whole enumeration, and confer on the board powers unrestrained within any limits.2. Because he is of opinion that every function ascribed to the President by this enactment, can be performed, and is now as well performed by the Faculty, as now established by law.3. Because we owe debts at this time of at least 11,000. Dollars beyond what can be paid by any means we have in possession, or may command within any definite periods of time; and fixes on us permanently an additional expence of 1500. Dollars a year.4. Because he thinks that so fundamental a change in the organisation of the Institution ought not to be made by a thin board, two of the seven constituting it, being now absent.For these reasons the subscriber protests against both the expediency and validity of the establishment of this office.Th: JeffersonResolved that John Tayloe Lomax be appointed Professor of Law to the University in case the appointment should be declined by mr Wirt.The appointment of William Wirtembaker as Librarian to the University is approved and confirmed.89. Resolved that it is  proper to exclude Students from the Library room, except in cases in which the Faculty may authorise their admission.Resolved that the Proctor be instructed to take proper measures to have prosecutions instituted against D. S. Mosby and Thomas Draffin for violations of the law concerning ordinaries and tippling houses, and to have their licenses revoked, if any they have. that it be also the duty of the Proctor to have like proceedings instituted against other such offenders if any should be at any time known to himTo enable the Proctor to perform this and other duties requiring proceedings in court, he shall be authorised to employ counsel for the University, and pay him reasonable fees.It being suggested to the board that a young man named Robert Beverly abiding for the time in the town of Charlottesville, habitually indulges habits of intemperance and disorder, violating the laws of the land, setting an evil example to the Students, and seducing them from their duties, and the Visitors deeming it their duty to procure the punishment of such offences. in order that the offender and his example may be removed, therefore Resolved that the Proctor be instructed to give information to the Attorney for the Commonwealth for the county court, and Superior court of law for Albemarle, and to take such measures as either of the said Attornies shall advise, for binding the said Robert Beverly to his good behavior, and for punishing his violations of the law.Resolved that the Proctor be instructed to consult with the Attorney for the Commonwealth for the Superior court, and take such measures as may be proper to continue the prosecutions commenced against Philip Clayton and William L. Eyre, late students of the University, or to institute new prosecutions if necessary.It is especially enjoined on the Proctor to make vigilant enquiry into the violeance lately offered to the house of Professor Emmet, and the wall of Professor Blaettermann’s garden, and to endeavor to bring the offenders before the civil authorities. 90. Resolved that Students heretofore or hereafter expelled from the University, shall be absolutely inhibited from coming within it’s precincts for the period of five years after such expulsion, unless by leave of some Professor; and if any such expelled Student shall come within the precincts in violation of this resolution, it shall be the duty of the Proctor to warn him off, and if he do not depart, or afterwards returns, the Proctor shall consult with the Attorney employed for the University, and take such measures as the law will allow for punishing the offence, and preventing it’s repetition. The keepers of the Hotels are expected to be men of discretion and firmness, willing at all times to co-operate with the Faculty and Visitors in executing the laws of the Institution: it is therefore, at present, recommended to them as proper, and after the existing leases expire, it is expressly enjoined upon them as a duty that they shall whenever called on, either by the Visitors, or by the Faculty freely give evidence upon honor, of all matters within their knolege touching the conduct of the Students. 91. In all future leases of the Hotels, the Proctor is required to insert an express covenant that the tenant shall, during the continuance of the lease, conform to the laws of the institution existing at the date of the lease, and a condition that for the wilful violation of  such law the lease shall be void, and the tenant removed or continued on special conditions as provided by the eighty fourth enactment. 92 No Student boarding at any Hotel shall be allowed to change his boarding house till the end of the session without permission from the Faculty. 93. Hacks and other carriages let on hire shall be admitted within the precincts of the University only under such regulations as shall be prescribed by the Faculty.The Executive committee are required to provide for lighting the University, if it can be effectually done at a reasonable expence. 94. The Proctor is required to keep the drains in the grounds of the University always free from obstruction, and to construct such others as the Executive Committee may direct.If the duties on the imported marble should be remitted by Congress, the Executive Committee are authorised to procure a clock and bell for the use of the University.That part of the communication of the Faculty respecting the procurement of books for the Students is referred to the Executive Committee, who are requested to investigate the subject and take such measures as they may find expedient to obviate the evils complained of.The list of periodical publications furnished by the Faculty being approved by the board, the Rector is requested to forward a copy thereof to mr Hilliard, & to require him to furnish them to the University annually, till the further order of the board.The expulsion of Philip Clayton from the University by an order of the Faculty, made on the 14th of October last is approved and confirmed by this board.The expulsion of William Lewis Cabell by an order of the Faculty made on the 30th of January last is also approved and confirmed.The board having recieved a communication from the Professors of Medecine and antient languages on the subject of Diplomas, on which they are not prepared to act definitively the Faculty are invited to take under their consideration the subject of Diplomas and premiums for literary merit, and to report to the Visitors, at their meeting next autumn, such alterations in the enactments on that subject as they may deem expedient.The communication of the Faculty on the subject of Police is referred to the Committee raised at the last meeting of the Board, and charged with the duty of digesting and reporting a system for the better government of the University; and that Committee is required to report to the board at their next meeting.The board adjourns without day.Th: Jefferson Rector.April 7. 1826.